DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on October 13, 2022.  As directed by the amendment: claim 58 has been amended, claims 1-57 and 72 have been canceled, and new claim 78 has been added.  Thus, claims 58-71 and 73-78 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 58-60, 64-67, 70, 71, 73-75, 77, and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (US 2006/0237013), in view of Fu et al. (US 2012/0138058).
As to claim 58, Kwok discloses a head-mountable respiratory assistance apparatus 10 (CPAP system 10, Fig. 1) configured to provide a respiratory gases stream to a user, comprising: a patient interface 60 (mask 60, Fig. 1, Fig. 2, paragraph [0050]); and a blower unit 20 (flow generator 20, Fig. 1, Fig. 2, paragraph [0054]) comprising a lightweight impeller (due to its small size, the impeller 120 of flow generator is considered “lightweight”, see Fig. 2, paragraph [0054]), the blower unit 20 comprising a casing 80, 90 (housing having first and second parts 80, 90, paragraph [0054]) and being fixedly or releasably mounted to the front of the patient interface 60 (paragraph [0061]) and having a blower gases inlet 125 (air intake opening 125, Fig. 7) to receive a supply of gases from the surrounding atmosphere (paragraph [0063]) and being operable to generate a pressurised gases stream at a blower gases outlet (at perforated screen 40, see Fig. 2, paragraph [0062]) in a peripheral wall 80 of the casing 80, 90 (see Fig. 2), wherein the patient interface 60 has a gases inlet 56 (inlet port 56, Fig. 2, paragraph [0062]) which is fluidly connected to the blower gases outlet 40 of the blower unit 20 and which is configured to deliver the pressurised gases to the user's nose and/or mouth via one or more gases outlets (85, Fig. 3, paragraph [0062]).
Kwok further discloses that there is a gases flow path from the gases inlet 125 of the blower unit 20 to the one or more gases outlets 85 of the patient interface but does not disclose that the gases flow path is substantially sealed such that there is zero bias flow along the gases flow path from the blower unit to the user, and wherein the apparatus is configured so that exhaled gases from the user produce an exhalation pressure to overcome a pressure of the pressurised gases delivered to the user and vent back through the gases flow path in the opposite direction of the pressurised gases stream and exit the head-mountable respiratory assistance apparatus into the atmosphere from the blower gases inlet of the blower unit (Kwok instead discloses an exhalation vent at 63, see Fig. 2).  However, Fu teaches a head mountable respiratory assistance apparatus wherein exhaled gases from the user vent back through the gases flow path in the opposite direction of the pressurised gases stream and exit the head-mountable respiratory assistance apparatus into the atmosphere from a blower gases inlet 523 of the blower unit 510 (see Fig. 40, paragraph [0232]; see also paragraph [0227] describing that the mask can be non-vented where exhaled gases travel back through the ventilator; paragraph [0223] and Figs. 18 and 109-110 show the direction of flow during inhalation and exhalation through the blower housing inlet 223, 523; it is noted that in order for the exhaled air to flow in the opposite direction through the blower unit impeller and exit the blower unit 510 through its inlet, it must overcome the pressure of the pressurized gases delivered to the user).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the excess exhaled gases from the user are vent back through the blower unit instead of through an exhalation vent in the mask, as taught by Fu in order to provide an alternative known and equally suitable means for venting the exhaled gases out of the mask to avoid rebreathing CO2.
As to claim 59, while the modified apparatus of Kwok does not expressly disclose that the gases flow path volume between the gases inlet of the blower unit and the one or more gases outlets of the patient interface is less than approximately 200mL, Figs. 1, 2, and 9A show the blower 20 and patient interface 60 being substantially small in comparison to the user’s face and positioned directly in front of the user’s mouth and nose.  Further, Fig. 23 and paragraph [0366] of Fu discloses dimensions of an exemplary blower as having a diameter (d7) between 30-50mm and a height (h1) of 30-50 mm.  Thus, the volume of the blower at the minimum/maximum disclosed dimensions would be between 21 and 100 mL, using the volume of a cylinder (V=h1*π*(d7)2), as an approximation.  With the volume of the entire blower being this small, it is very likely that the volume of the gas flow path between the inlet of the blower and the outlet of the patient interface, for example, would be less than the claimed 200 mL.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the gas flow path volume is less than 200 mL, in order to create a low profile design and minimize the dead space volume.  
As to claim 60, the modified apparatus of Kwok discloses headgear 55 (Fig. 9A of Kwok) that is configured to secure the apparatus 10 to the head of a user 1, the headgear comprising one or more headstraps 55 (paragraph [0052] of Kwok).  
As to claim 64, Kwok discloses an electronic controller operable to control the pressure of respiratory gases delivered to the user by controlling the blower unit (control box adjusts the motor speed, paragraph [0057] of Kwok), but does not disclose that the controller is mounted to or within the respiratory assistance apparatus.  However, Fu teaches a head-mountable respiratory assistance apparatus with an onboard electronic controller (PCBA 272, Fig. 12) that is mounted to or within the respiratory assistance apparatus and which is operable to control the pressure of respiratory gases delivered to the user by controlling the blower unit (paragraph [0214]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the controller is a PCB mounted within the apparatus, as taught by Fu, in order to eliminate the need for sensor cables. 
As to claim 65, the modified apparatus of Kwok discloses one or more sensors mounted to or within the respiratory assistance apparatus that are configured to sense operational parameters and generate representative sensor signals (paragraph [0057] of Kwok).  
As to claims 66 and 67, the modified apparatus of Kwok discloses that the one or more sensors are wireless sensors (via infrared or radiowaves, paragraph [0057] of Kwok) configured to send the generated sensor signals to the controller (paragraph [0057]).
As to claim 70, the modified apparatus of Kwok discloses the claimed invention except an onboard wireless power transfer receiver that is configured to receive power from a wireless power transfer transmitter.  However, Fu teaches an onboard wireless power transfer receiver that is configured to receive power from a wireless power transfer transmitter (paragraph [0349] and Fig. 181-2 describes a wireless (induction) charging base that charges the ventilator/blower 2650, thus, there must be a wireless power transfer receiver associated with the blower 2650 to receive the power from the base).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok to include the wireless power transfer transmitter and receiver, as taught by Fu, in order to provide a more convenient means for recharging the battery.  
As to claim 71, the modified apparatus of Kwok discloses that the apparatus is configured as a positive airway pressure (PAP) device (CPAP, Abstract).  
As to claim 73, the modified apparatus of Kwok discloses the claimed invention except that the head-mountable respiratory assistance apparatus is configured to be operatively connectable to a separate base station, the base station comprising: a power supply system that is operable to supply power to the respiratory assistance apparatus; a data transfer system that is operable to send and receive data to and from the respiratory assistance apparatus; and a control system that is operable to control the respiratory assistance apparatus via control signals.  However, Fu teaches a head-mountable respiratory assistance apparatus is configured to be operatively connectable to a separate base station (remote/handset 590, Figs. 135-1 to 136), the base station 590 comprising: a power supply system 599 (paragraph [0250]) that is operable to supply power to the respiratory assistance apparatus (via electrical cable at connection 595, paragraph [0251]); a data transfer system that is operable to send and receive data to and from the respiratory assistance apparatus (data is received from the sensors in the blower/ventilator through connection 595 and is sent to the ventilator/blower through connector 595 to control and adjust operation of the blower, paragraphs [0249]-[0251]); and a control system 593 that is operable to control the respiratory assistance apparatus via control signals (paragraph [0252]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok to include a separate base station (remote/handset) operably connectable to the apparatus, as taught by Fu, in order to provide a convenient means to control and power the apparatus.
As to claim 74, the modified apparatus of Kwok discloses that the power supply system 599 (Fig. 135-2, 135-3 of Fu) of the base station 590 is configured to transfer power to the respiratory assistance apparatus via one or more power transfer cables (at connection 595, see Figs. 135-1, 136, paragraphs [0249]-[0252]).  
As to claim 75, the modified apparatus of Kwok discloses that the data transfer system of the base station comprises a first communication module that is operable to transfer data between the base station and the respiratory assistance apparatus over a wired communication medium (via electrical cable at connection 595, see Figs. 135-1, 136 of Fu, paragraphs [0249]-[0252]).  
As to claim 77, the modified apparatus of Kwok discloses that the control system of the base station is operable to send control signals to the respiratory assistance apparatus to control any one or more of the following operational modes: on/off mode (“start/stop ventilation button 593(1)” see Fig. 136 of Fu, paragraph [0252]).   
As to claim 78, the modified apparatus of Kwok discloses that the casing is unitary (the term unitary is taken to mean it is a unit.  Since Kwok’s first and second parts 80, 90 together form a housing unit, see Fig. 1, Fig. 2, and paragraph [0054] of Kwok, the claim limitation is met).
Claims 61, 62, 68, 69, and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (US 2006/0237013), in view of Fu et al. (US 2012/0138058), as applied to claims 58, 60, 64-66, and 73-75 above, and further in view of Lalonde (US 2012/0266873).
As to claim 61, the modified apparatus of Kwok does not disclose one or more onboard power supply modules that are configured to supply power to the apparatus, wherein the one or more power supply modules are mounted to or integrated with the headgear.  However, Lalonde discloses an on-board power supply module 244 (Fig. 2, Fig. 5A) mounted to headgear (strap 510), for powering a respiratory assistance apparatus 1122 (paragraph [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok to include an on-board power supply mounted to the headgear, as taught by Lalonde, in order to provide a suitable mounting location for the battery that avoids the patient’s hands getting tangled in the electrical cables between the power supply and the blower/mask assembly.
As to claim 62, the modified apparatus of Kwok discloses the claimed invention including that the one or more power supply modules 244 (see Lalonde, Fig. 2, Fig. 5A) is releasably mounted to a part of the headgear such that they are detachable from the headgear (via releasable attachment 512/213, see Fig. 2, Fig. 5A, paragraph [0060] of Lalonde).  
As to claim 68, the modified apparatus of Kwok discloses the claimed invention except that the one or more wireless sensors are configured to transmit, directly or indirectly, the generated sensor signals wirelessly to a separate external device or system.  However, Lalonde teaches transmitting sensor data to a separate external device (paragraph [0043] describes sensor data from the interface being transmitted/downloaded via connection 252 to a computer for analysis by a physician, Fig. 2) and that the transmitting may be done wirelessly (paragraph [0045] describes that the data may instead be transmitted via IR transmit/receive device 224, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the sensor data is transmitted wirelessly to an external computer, as taught by Lalonde, in order to allow remote review of the data by a physician.
As to claim 69, the modified apparatus of Kwok discloses the claimed invention except for a wireless communication module that is operable to receive and send data to external devices and/or systems.  However, Lalonde teaches transmitting sensor data to a separate external device (paragraph [0043] describes sensor data from the interface being transmitted/downloaded via connection 252 to a computer for analysis by a physician, Fig. 2) and that the transmitting may be done wirelessly via a wireless communications module 224 (paragraph [0045] describes that the data may instead be transmitted via IR transmit/receive device 224, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the sensor data is transmitted wirelessly to an external computer via a wireless communications module, as taught by Lalonde, in order to allow remote review of the data by a physician.
As to claim 76, the modified apparatus of Kwok discloses that the data transfer system of the base station 590 (handset 590, Fig. 136 of Fu) further comprises a second communication module 597 (“communications connection 597”, paragraph [0251]) but lacks detailed description as to the limitation that the second communication module is operable to transfer data between the base station and an external server over a wired or wireless communication medium.  However, Lalonde teaches transmitting sensor data to a separate external device (paragraph [0043] describes sensor data logged by a controller of the device being transmitted/downloaded via connection 252 to a computer for analysis by a physician, Fig. 2) and that the transmitting may be done wirelessly via a wireless communications module 224 (paragraph [0045] describes that the data may instead be transmitted via IR transmit/receive device 224, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the sensor data is transmitted to an external computer via a wired or wireless communications module, as taught by Lalonde, in order to allow remote review of the data by a physician.
Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al. (US 2006/0237013), in view of Fu et al. (US 2012/0138058), as applied to claim 58 above, and further in view of Adams (US 2009/0071480).
As to claim 63, the modified apparatus of Kwok discloses the claimed invention except that the lightweight impeller of the blower unit is shroudless.  However, Adams teaches a blower for a respiratory assistance apparatus having an impeller that is shroudless.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kwok so that the blower is a blower having a shroudless impeller, as taught by Adams, in order to provide an equally suitable alternative design for achieving a compact, low profile shape.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the remarks that Kwok (via the incorporated reference US 6,561,190) teaches away from remote outlet tubes for exhaled gas and thus, would also teach away from exhausting the gases through the blower inlet, as taught by Fu.  
In response, it is first noted that the incorporated reference (‘190) is referred to for showing an exemplary exhaust vent/insert to vent exhaled CO2 from the system.  The incorporated reference (‘190) does not, however, have the flow generator/blower on the mask near the patient’s face.  Rather, the flow generator is remote from the patient and connected via a gas supply tube 30.  It is further noted that the embodiment of Fig. 9 of the ‘190 reference shows the vent located a bit further from the patient’s airways at a proximal portion of the gas supply tube 30.
Thus, the outlet tubes the ‘190 reference appear to be referring to areas of the patient circuit located relatively remote from the patient’s face (so that the noise from the vent doesn’t disturb the patient, see col. 2, ln. 22-26, “Remote outlet tubes have been used to distance the noise source from the patient”).  
In contrast, the modified mask of Kwok, as taught by Fu, has the exhaled gas venting back through the blower inlet instead of through a vent on the mask body.  Since the blower is mounted directly onto the front of the mask body, the inlet to the blower (where the exhaled gases vent) is still very proximal to the patient’s face.   They are not vented through a remote outlet tube, as the ‘190 reference allegedly teaches away from and the deadspace between the patient’s airways and the exhaled gases outlet/blower inlet is still relatively small because the blower is not attached via any tubing.
Therefore, the drawbacks to a remote outlet tube mentioned in the ‘190 reference (“these tubes are difficult to clean, are prone to entanglement by the patient and/or their bed partner and suffer the further disadvantage that a volume of exhausted gas is retained in the tube adjacent the mask”) do not apply to the modified mask of Kwok.  Thus, the argument is not persuasive.
Applicant further argues on pages 9-10 of the remarks that Fu teaches away from a non-vented mask arrangement because “although Fu acknowledges the ability to monitor a bidirectional respiratory flow with a non-vented ventilator, Fu does not consider CO2 rebreathing with bidirectional flow and may suffer condensation on the flow element caused by the patient’s exhaled gas.
However, the argument is not well taken.  Fu expressly teaches use of a non-vented arrangement for the benefit of reducing the number of flow elements/flow sensors required (see paragraph [0227], “A ventilator commonly includes two sets each of a flow element and a flow sensor to measure inspiratory and expiratory flow respectively to monitor and/or control ventilation. A non-vented ventilator in such close proximity to the patient allows direct monitoring of bidirectional respiratory flow”).  While Fu does also mention drawbacks of such a system (see paragraph [0227], “may suffer condensation on the flow element caused by the patient's exhaled gas, and so may affect the accuracy of flow/volume measurements”, Fu also offers solutions to such a problem (see paragraph [0010], “As the flow sensor according to an embodiment of the invention acts as heat sink for the motor, the motor will warm the flow sensor and prevent condensation. Thus, there is no requirement for a separate heater to heat the flow sensor.”).  
Thus, Fu does not teach away from a non-vented mask arrangements, but rather points out the benefit of allowing bidirectional flow in such a system and provides teaching to eliminate the former drawbacks of a non-vented arrangement.
As to the argument that Fu does not consider CO2 rebreathing, both Kwok and Fu’s mask have the blower/flow generator very near the patient’s face and Fu specifically mentions that such an arrangement reduces deadspace (see Fu, paragraphs [0007],[0012]) which is known to be the source of CO2 rebreathing. 
For these reasons, the arguments are not found to be persuasive and the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785